CANTY, J.
I concur in the result. The claimant in possession of the office cannot bring quo warranto against the claimant out of possession,, because he, the former claimant, is in possession, and he has no remedy but to resort to equity for an injunction to prevent the latter claimant from forcibly ousting him. But, under the old practice, the equity court had no jurisdiction to try the title to the office, and all it could do was to enjoin the claimant out of *171possession until lie should establish his right to the office in a court of law. No such difficulty exists under our practice, where law and equity are administered by the same court in the same action. When the court takes jurisdiction for the purpose of issuing such an injunction, there is no reason why it should not go on and try the rights of the parties to the office. Therefore I am of the opinion that the claimant in possession is not entitled to such an injunction, unless he shows that he has a better right to the office than the claimant whom he seeks to enjoin. This the plaintiff did not do, and the judgment should be affirmed.